DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 01/26/2021.
Claims 1-16 remain pending in the application with claims 10-16 are withdrawn from consideration.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchel et al. (US 2011/0023938) in view of Kim (KR20100001082 with provided machine English translation, the citation cited in the rejection below is in reference to the English translation document).
Addressing claim 1, Buchel discloses a method for orienting an array of mobile reflection devices 19 for a photovoltaic plant (PV plant in figs. 4-13) including a plurality of photovoltaic modules 11 arranged in an arrays spaced with respect to each other, and wherein the photovoltaic modules of each array have a first assigned inclination with respect to a reference direction (figs. 4-5 show the PV modules 11 are arranged at an angle with respect to a reference direction 5),
wherein associated to each array of photovoltaic modules is an array of mobile reflection devices 19 set adjacent thereto, figs. 4-13), and wherein at least one array of mobile reflection devices is located in a space between successive arrays of photovoltaic modules (figs. 4-13);
wherein the mobile reflection devices of each array have a second inclination with respect to a reference direction (figs. 4-13);

wherein the mobile reflection devices of each array are orientable by variation of said second inclination in order to intercept the incident solar radiation and reflect the latter towards the photovoltaic modules of the associated array (figs. 4-5),
the method comprising:
adjusting the inclination of the mobile reflection devices in order to maximize the exposure of the photovoltaic modules to radiation energy; thus, maximizing the energy yield or optimize the overall output of the photovoltaic plant [0019, 0021, 0050, 0052].

 Buchel is silent the claimed method steps.

Kim discloses a photovoltaic sun tracking device for maximizing solar power generation (Abstract), similarly to the objective of Buchel’s sun tracking system.  Kim discloses the method of orienting the solar power generation comprising the steps of:
	a first step of detection, within the frame work of a time interval having a predetermined duration, the values of one or more physical quantities which are representative of operative conditions of an installation site of the photovoltaic plant (on page 4 of the translation document, Kim discloses the sun tracking system includes a temperature sensor for measuring the temperature of the system that corresponds to the claimed values of one or more physical quantities; the time interval within which the temperature measuring step is carried out is the claimed time interval having a predetermined duration; the measured 
	a second step of calculation, within the framework of said time interval, of an inclination value of the sun tracking system as a function of detected values of said one or more physical quantities (on page 4, Kim discloses the measured temperature is used for calculating the optimal location, which corresponds to the claimed inclination value, of the sun tracking system),
	a third step of comparison of the calculated inclination value with a theoretical and pre-calculated optimal inclination value (on page 134, Kim discloses the calculated optimal position, or the claimed inclination, is stored as reference value for determining the location of the sun tracking system the next day; during the next day, the optimal sun position value is tracked again and the data in the storage unit is updated and saved; in other words, the calculated optimal position or the inclination of the previous day is the claimed theoretical and pre-calculated optimal inclination to which the calculated inclination of the present day is compared; therefore, Kim discloses the claimed third step),
	a fourth step of correction of said pre-calculated theoretical optimal inclination value with said calculated inclination value (on page 6, Kim discloses the optimal position is tracked and stored according to season, date and time; furthermore, the optimal position is stored and upgraded, which implicitly means that the stored optimal position, which corresponds to the claimed pre-calculated theoretical optimal inclination value, is upgraded or corrected based on the calculated inclination value),
	wherein the first, the second, the third and the fourth steps are repeated along a sequence of time intervals having a predetermined duration (on page 4, Kim discloses the optimal position is calculated for each time, that corresponds to the claimed time intervals having a predetermined duration; furthermore, pages 4-6 disclose that the steps are repeated throughout the year to determine and update the optimal positions of the sun tracking system according to the season, day and time; therefore, Kim discloses the claimed steps are repeated in the claimed manner).

At the time of the effective filing date, one with ordinary skill in the art would have found it obvious to modify the sun tracking method of Buchel with the method steps disclosed by Kim for positioning the mobile reflection devices and photovoltaic modules in order to form data on the optimal positions of the mobile reflection devices and photovoltaic modules throughout the season, date and time of the year (Kim, pages 4-6).  The method steps of Kim also allows continuous tracking of the sun in order to provide consistently optimal positions to ensure maximum power generation.

Addressing claim 2, Kim discloses the values of one or more physical quantities is the measured temperature, which is indicative of the claimed incident solar radiation since the measured temperature is the direct result of the incidence of solar radiation.

Addressing claim 3, fig. 7a of Buchel shows the claimed relative configuration between the long sides and short sides of the mobile reflection devices and the photovoltaic modules.

Addressing claim 4, figs. 4-5 and 9 of Buchel show the claimed V shape.

Addressing claims 5-6, in fig. 4, Buchel discloses the mobile reflection device includes a plurality of mirrors (paragraph [0021] discloses the reflective surface of each mobile reflection device includes a plurality of planar mirrors that can be individually articulated) installed on a frame 21 articulated with respect to a supporting structure 27 that anchors and fixes the array to the ground [0016]. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchel et al. (US 2011/0023938) in view of Kim (KR20100001082 with provided machine English translation) as applied to claims 1-6 above, and further in view of Lehle (US 2012/0285511).
Addressing claim 7, Buchel and Kim are silent regarding the claimed limitation.

Lehle discloses a supporting system for mobile reflection device comprises a frame 17, for supporting the reflecting surface, is connected to the support structure 12 by means of an articulated joint 30 integrating a motor-reducer 41 (fig. 3, motor 59 is part of the motor-reducer 41) operatively connected to an electronic control unit (drive controller in paragraphs [0007 and 0018]), wherein said electronic control unit is configured for driving said motor-reducer assembly so as to vary the orientation of said mirrors (fig. 3, [0018]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the supporting system of Buchel’s mobile reflection device with the supporting system for mobile reflective device of Lehle in order to obtain the predictable result of varying the orientation of the mobile reflection device for optimizing solar power generator (Rationale B, KSR decision, MPEP 2143).  Furthermore, the supporting system of Lehle also allows for the detection of the angle or inclination of the mobile reflection devices [0031].

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumbeck (US 4,324,947) in view of Kim (KR20100001082 with provided machine English translation, the citation cited in the rejection below is in reference to the English translation document).
Addressing claim 1, Dumbeck discloses a method for orienting an array of mobile reflection devices (11 and 12) of a photovoltaic plant, the photovoltaic plant including a photovoltaic module 61, and wherein the photovoltaic module of each array have a first assigned inclination with respect to a reference direction (in fig. 1, the reference direction is the horizontal direction and the photovoltaic module is parallel to the horizontal direction that corresponds to the claimed first inclination),
	wherein associated to each photovoltaic module is an array of mobile reflection devices (11 and 12) set adjacent thereto, wherein the mobile reflection devices of each array have a second inclination with respect to a reference direction (figs. 1-2);
	wherein the photovoltaic modules and the mobile reflection devices associated to one another include respective front surfaces set facing one another (figs. 1-2); and
	wherein the mobile reflection devices of each array are oriented by variation of said second inclination in order to intercept the incident solar radiation and reflect the latter towards the photovoltaic module of the associated array (figs. 1-2),
the method comprising:
	adjusting the inclination of the mobile reflection devices according to a seasonal clock to maximize the incidence of solar radiation on the photovoltaic module.

Dumbeck is silent regarding a plurality of photovoltaic modules arranged in an arrays spaced with respect to each other, wherein at least one array of mobile reflection devices is located in a space between successive arrays of photovoltaic modules and the claimed method steps.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have modify the photovoltaic plant of Dumbeck by arranging a plurality of the system in fig. 5 adjacent to one another in order increase the amount of energy generated by the impinging sunlight.  In the modified photovoltaic plant of Dumbeck that includes a plurality of the system in fig. 5 arranged spaced apart and side by side, the mobile reflection devices 11 and 12 are located in a space between the successive arrays of photovoltaic modules 61 as claimed.
Kim discloses a photovoltaic sun tracking device for maximizing solar power generation (Abstract), similarly to the objective of Buchel’s sun tracking system.  Kim discloses the method of orienting the solar power generation comprising the steps of:
	a first step of detection, within the frame work of a time interval having a predetermined duration, the values of one or more physical quantities which are representative of operative conditions of an installation site of the photovoltaic plant (on page 4 of the translation document, Kim discloses the sun tracking system includes a temperature sensor for measuring the temperature of the system that corresponds to the claimed values of one or more physical quantities; the time interval within which the temperature measuring step is carried out is the claimed time interval having a predetermined duration; the measured temperature is also indicative of the operative conditions of the installation site, such as the position of the installation site relative to the sun’s position as it moves across the sky),
	a second step of calculation, within the framework of said time interval, of an inclination value of the sun tracking system as a function of detected values of said one or more physical quantities (on page 4, Kim discloses the measured temperature is used for calculating the optimal location, which corresponds to the claimed inclination value, of the sun tracking system),
	a third step of comparison of the calculated inclination value with a theoretical and pre-calculated optimal inclination value (on page 134, Kim discloses the calculated optimal position, or the claimed inclination, is stored as reference value for determining the location of the sun tracking system the next day; during the next day, the optimal sun position value is tracked again and the data in the storage unit is updated and saved; in other words, the calculated optimal position or the inclination of the previous day is the claimed theoretical and pre-calculated optimal inclination to which the calculated inclination of the present day is compared; therefore, Kim discloses the claimed third step),
	a fourth step of correction of said pre-calculated theoretical optimal inclination value with said calculated inclination value (on page 6, Kim discloses the optimal position is tracked and stored according to season, date and time; furthermore, the optimal position is stored and upgraded, which implicitly means that the stored optimal position, which corresponds to the claimed pre-calculated theoretical optimal inclination value, is upgraded or corrected based on the calculated inclination value),
	wherein the first, the second, the third and the fourth steps are repeated along a sequence of time intervals having a predetermined duration (on page 4, Kim discloses the optimal position is calculated for each time, that corresponds to the claimed time intervals having a predetermined duration; furthermore, pages 4-6 disclose that the steps are repeated throughout the year to determine and update the optimal positions of the sun tracking system according to the season, day and time; therefore, Kim discloses the claimed steps are repeated in the claimed manner).

At the time of the effective filing date, one with ordinary skill in the art would have found it obvious to modify the sun tracking method of Dumbeck with the method steps disclosed by Kim for positioning the mobile reflection devices and photovoltaic modules in order to form data on the optimal positions of the mobile reflection devices and photovoltaic modules throughout the season, date and time of the year (Kim, pages 4-6).  The method steps of Kim also allows continuous tracking of the sun in order to provide consistently optimal positions to ensure maximum power generation.

Addressing claim 2, Kim discloses the values of one or more physical quantities is the measured temperature, which is indicative of the claimed incident solar radiation since the measured temperature is the direct result of the incidence of solar radiation.

Addressing claim 3, fig. 5 of Dumbeck shows the claimed relative configuration between the long sides and short sides of the mobile reflection devices and the photovoltaic modules.

Addressing claim 4, figs. 1-2 of Dumbeck shows that the photovoltaic module and the associated mobile reflection device (either 11 or 12) are set in a V shape.

Addressing claim 5, Dumbeck discloses in fig. 5 each array of mobile reflection devices includes a plurality of mirrors (11 and 12) on a frame (wood base 16 as described in col. 2 ln 32-35) articulated with respect a supporting structure (tank 40 in fig. 5).

Dumbeck is silent that the tank anchors and fixes the array to the ground because Dumbeck is silent as to the location at which the system in fig. 5 is situated.  However, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention, to anchor and to fix the tank 40 to the ground in order for the system to track the movement of the sun and generate power.

Addressing claim 6, fig. 6 shows the mirrors 11 and 12 are plane mirrors.

Addressing claim 7, Dumbeck discloses said frame 16 is connected to said supporting structure 40 by means of an articulated joint 51 integrating a motor-reducer assembly (col. 3 ln 38-42) operatively connected to an electronic control unit 60, wherein said electronic control unit is configured for driving said motor-reducer assembly so as to vary the orientation of said mirrors (col. 3 ln 38-58 and figs. 1-2).

Addressing claim 8, Dumbeck discloses said frame 16 is connected and articulated to said supporting structure 40 by means of a linear actuator (motorized or hydraulic jack mechanism 50) having a first end articulated to said frame (via the bracket 51) about a first axis and a second end articulated to said supporting structure (via the bracket 52) about a second axis (fig. 5), said frame being moreover articulated to the associated array of photovoltaic modules at the respective long sides of each array (fig. 5, articulated at the long sides via the pivot 31).

Addressing claim 9, Dumbeck discloses said linear actuator 50 is operatively connected to an electronic control unit 60 configured for governing retraction or extraction of a stem of said linear actuator so as to vary the orientation of said plane mirrors (fig. 5).

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive for the following reasons:
The Applicants argued, in pages 7-8 of the Remarks, that Kim does not disclose the steps of controlling the movement of mobile reflection devices; instead Kim discloses manipulating the solar collection devices themselves to best orient the collection devices to maximize the amount of energy collected by the manipulated collection devices.  The Applicants further argued that controlling the angle on inclination of a reflection device so it directs reflected rays from the sun to the PV module(s) is a different consideration and process than moving the PV module because controlling the reflection devices according to Kim would not necessarily yield the optimum result to maximize energy collected through reflection, as the reflection devices would be controlled (according to Kim) so as to face the sun, rather than orienting the reflection device so that it optimizes reflection to the PV module(s).  The Applicants also argued that an angle which is optimal for energy collection (per method of Kim) would not be expected by one of ordinary skill to be equally optimal for redirecting the reflected energy of a reflection device to the actual collector (PV module).  The Applicants’ argument is not persuasive.  Examiner agrees that Kim discloses orienting the PV module to a position for optimal reception of the incoming sunlight and not the mobile reflection; however, it is believed that the method of orienting the mobile PV module of Kim is applicable for the configuration of Buchel by simply providing the temperature sensors on the mobile device of Kim on the PV module of Buchel and controlling the movement of the mobile reflection devices of Buchel to optimize the parameters calculated from the signals generated by the temperature sensors located on the PV module of Buchel.  This is because, ultimately, the movement of the mobile devices of Kim and Buchel is to maximize the light received by the PV module.  The optimal amount of light is deduced from the data generated by the temperature sensors located on the PV module.  Therefore, one of ordinary skill in the art would have found it obvious to apply the method steps of Kim in the configuration of Buchel by positioning the temperature sensors on the PV modules and controlling the movement of the respective mobile reflection devices to achieve the optimal data from the temperature sensors on the PV modules.  Contrary to the Applicants’ argument that the modified method of Buchel in view of Kim would require the mobile reflection devices to be oriented to face the sun, the modified method of Buchel in view of Kim would not necessarily require the mobile reflection devices to face the sun; rather, the mobile reflection devices of Buchel would only be required to be in an orientation where the PV modules, having there temperature sensors thereon, receive the maximum amount of sunlight as if the stationary PV modules of Buchel are oriented to face the sun themselves.  The goal of receiving the optimal amount of sunlight on the PV modules of Buchel and Kim can be accomplished by controlling the movement of the mobile reflection devices according to the data generated from the temperature sensors on the PV modules.
For the reasons above, Examiner maintains the position that claims 1-6 are unpatentable over the disclosure of Buchel in view of Kim.
The argument regarding the rejection of claim 7 is also maintained because the arguments regarding the rejection of claim 1 are not persuasive.
It is also noted that claims 1-9 are also rejected under 35 USC 103 based on the teaching of Dumbeck in view of Kim; however, the Applicants did not put forth any arguments against said rejection.  In the event that the arguments would be similar to that of the rejection of claims 1-6 based on the teaching of Buchel in view of Kim above.  The arguments are not persuasive for the same reasons stated above.  Therefore, Examiner maintains the position that claims 1-9 are unpatentable over the disclosure of Dumbeck in view of Kim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/04/2021